                               1 Jessica K. Nall (State Bar No. 215149)
                                 jnall@fbm.com
                               2 Aviva J. Gilbert (State Bar No. 300091)
                                 agilbert@fbm.com
                               3 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               4 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               5 Facsimile: (415) 954-4480

                               6 Attorneys for Defendants
                                 DEBORAH KILPATRICK
                               7 MISSY KEMP

                               8                                UNITED STATES DISTRICT COURT

                               9                              NORTHERN DISTRICT OF CALIFORNIA

                            10

                            11 BRYAN BARNETTE,                                        Case No. 15-cv-1339 WHO

                            12                   Plaintiff,                           STIPULATION RESCHEDULING CASE
                                                                                      MANAGEMENT CONFERENCE AND
                            13            vs.                                         MOTION HEARING AND [PROPOSED]
                                                                                      ORDER______________________________
                            14 CARDIODX, INC., A California corporation;
                               PHLEBOTEK CORPORATION, a Florida
                            15 corporation; DAVID LEVISON; DEBORAH                    Judge: Hon. William H. Orrick
                               KILPATRICK; and MISSY KEMP,                            Amended Complaint Filed March 2, 2018
                            16                                                        [Unsealed December 13, 2018]
                                             Defendants.
                            17

                            18

                            19            All parties, by and through their attorneys, hereby stipulate and agree as follows:
                            20            By Order dated April 10, 2019 (Docket #91), this Court continued the Case Management
                            21 Conference (“CMC”) and hearings on pending motions to dismiss to May 1, 2019 at 2:00 p.m.;

                            22            Defendants Kemp and Kilpatrick’s counsel is unavailable on May 1, 2019. She will be on
                            23 a plane traveling back from out of state work on another matter the afternoon of May 1. Her out

                            24 of state travel is scheduled for April 26-May 1, 2019;

                            25            Upon receipt of the Court’s Order rescheduling the CMC/hearings (Dkt. No. 91), counsel
                            26 for Defendants Kemp and Kilpatrick advised other counsel in this matter of her unavailability on
                            27 May 1 and sought alternative dates workable for all parties. All indicated they are available on

                            28 May 8 or on June 5 during the Court’s regular motion calendar.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    STIPULATION RESCHEDULING                                                               36343\12405745.2
 San Francisco, California 94104
         (415) 954-4400
                                    CMC/MOTIONS HEARING
                                    Case No. CV 15-1339 WHO
                               1          None of the undersigned parties oppose the rescheduling of the CMC/motions hearing;

                               2          The parties now agree that the Case Management Conference previously scheduled for

                               3 April 17, 2019 shall be rescheduled to either May 8, 2019 at 2:00 p.m. or June 5, 2019 at 2:00

                               4 p.m., whichever the Court prefers. A proposed Order follows counsel’s signatures.

                               5

                               6     Dated: April 15, 2019                     FARELLA BRAUN + MARTEL LLP

                               7
                                                                               /s/ Aviva J. Gilbert
                               8
                                                                               JESSICA K. NALL
                               9                                               AVIVA J. GILBERT
                                                                               Attorneys for Defendants Missy Kemp and
                            10                                                 Deborah Kilpatrick
                            11

                            12 Dated: April 15, 2019                          COTCHETT, PITRE & McCARTHY, LLP

                            13
                                                                              /s/ Justin T. Berger
                            14                                                JUSTIN T. BERGER
                                                                              EMANUEL B. TOWNSEND
                            15                                                Attorneys for Relator Bryan Barnette
                            16

                            17       Dated: April 15, 2019                      JEFFREY M. BERMAN, P.A.

                            18
                                                                                /s/ Jeffrey M. Berman
                            19                                                  JEFFREY M. BERMAN
                            20                                                  Attorney for Defendant Phlebotek Corporation

                            21
                                     Dated: April 15, 2019                       THE BUSINESS LITIGATION GROUP, P.C.
                            22

                            23                                                  /s/ Marc N. Bernstein
                            24                                                  MARC N. BERNSTEIN
                                                                                WILL B. FITTON
                            25                                                  Attorneys for Defendant David Levison

                            26 ///
                            27 ///

                            28 ///
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    STIPULATION RESCHEDULING                       2                                    36343\12405745.2
 San Francisco, California 94104
         (415) 954-4400
                                    CMC/MOTIONS HEARING
                                    Case No. CV 15-1339 WHO
                               1     Dated: April 15, 2019     DORSEY & WHITNEY LLP

                               2
                                                               /s/ Robert A. Franklin
                               3
                                                               ROBERT A. FRANKLIN
                               4                               Attorneys for Defendant CardioDx

                               5

                               6

                               7

                               8

                               9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    STIPULATION RESCHEDULING      3                               36343\12405745.2
 San Francisco, California 94104
         (415) 954-4400
                                    CMC/MOTIONS HEARING
                                    Case No. CV 15-1339 WHO
                               1                                      [PROPOSED] ORDER

                               2
                                           The CMC and Motions hearing previously scheduled for May 1, 2019 is hereby
                               3
                                    rescheduled to May, 8, 2019.
                               4

                               5
                                           IT IS SO ORDERED.
                               6

                               7 Dated: April 16, 2019

                               8

                               9                                                  Hon. William H. Orrick
                                                                                  United States District Judge
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    STIPULATION RESCHEDULING                      4                                 36343\12405745.2
 San Francisco, California 94104
         (415) 954-4400
                                    CMC/MOTIONS HEARING
                                    Case No. CV 15-1339 WHO
